[*] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.

Exhibit 10.2

August 31, 2019

Via Email

Dee Datta

Re: Separation Agreement

Dear Dee:

This letter sets forth the substance of our agreement (“Agreement”) regarding
the resignation of your employment with XOMA Corporation (the “Company”) and
associated release of claims related to the Company and affiliated entities and
persons as specified in the definition of “Releasees” in Section 8 of this
Agreement (collectively, the “Releasees”). This Agreement will become effective
upon the “Effective Date” defined in Section 9 of this Agreement and, except to
the extent specified herein, shall then supersede all prior agreements,
engagements, employments, arrangements, and relationships, whether written or
oral, between you and the Releasees. This Agreement is the product of our
discussions and negotiations over the past several weeks.

1.Separation. You hereby resign your employment as an employee, officer, and any
position you hold with the Company effective as of August 31, 2019 (the
“Separation Date”), and your status as an employee and officer of the Company
ends on the Separation Date. In exchange for your covenants and releases in this
Agreement, and provided that this Agreement becomes effective in accordance with
Section 9 hereof and that you satisfy the requirements of Sections 6, 7, and 8
hereof, the Company will cause to be paid to you or on your behalf the following
benefits: (i) transition pay in the gross amount of $172,001.50, less required
withholdings, paid in ten (10) equal monthly installments on the Company’s
regularly-scheduled payroll dates beginning with the first such payroll date
following the Effective Date and reported as wages on form W-2; (ii) a lump sum
payment of $140,728.50 payable within ten (10) days following the Effective Date
and reported on form 1099; and iii) a payment of $87,270 to the firm of [*] in
consideration of attorneys’ fees incurred by you in connection with this
Agreement payable within ten (10) days of the Effective Date (collectively, the
“Separation Benefits”).

2.Accrued Salary and Bonus. On the Separation Date, the Company shall pay to you
via direct deposit all accrued salary earned through the Separation Date,
subject to standard payroll deductions and withholdings. The Company will pay to
you via direct deposit your second quarter CAGS bonus in the amount of $19,918,
subject to standard payroll deductions, within three (3) business days of the
Separation Date. You are entitled to these payments by law.

1.

--------------------------------------------------------------------------------

3.Equity Awards. The vesting of any equity awards granted to you by the Company,
including but not limited to stock options or other equity awards, shall cease
as of the Separation Date. In exchange for your promises and releases in this
Agreement, and provided that this Agreement becomes effective, you shall have
until December 31, 2020 to exercise any vested option shares priced at either
$14.33 or $25.05 and you shall have until December 31, 2021 to exercise any
option shares priced at $33.41 per share. You hereby agree to the amendment of
your stock option grants and stock options agreements in conformity with this
Section 3, and acknowledge and agree that you have sought independent advice
regarding the potential tax consequences of this amendment. Attached as Exhibit
1 is an Options Statement confirming the number and strike price of the vested,
exercisable options held by you effective as of the Separation Date. Within ten
(10) days of the Effective Date the Company shall direct eTrade to make a manual
override to the exercise dates of your options to conform to the terms of this
Agreement. The override shall take effect within three (3) business days of the
direction from the Company.

4.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date. If an arbitrator pursuant to
Section 11 of this Agreement determines that you materially breached any
provision of this Agreement, including but not limited to Sections 5, 6, or 7 of
this Agreement, you shall be required to repay any transition pay you received
after the date of the breach, and the stock option exercise period specified in
Section 3 shall automatically expire on the date of the arbitrator’s
determination. The prevailing party in an action brought to enforce this Section
4 shall be awarded attorneys’ fees incurred in connection with the action.

5.Protection of Confidential and Proprietary Information and Return of the
Company’s Property. You acknowledge your covenants and continuing obligations to
the Company pursuant to your Proprietary Information and Inventions Assignment
Agreement (the “PIIA”) and you agree that the PIIA shall continue to apply in
full force and effect following the Separation Date, including but not limited
to the provisions of Section 4 thereof. A copy of the PIIA is attached to this
Agreement as Exhibit 2. You hereby represent that you will, not later than the
Separation Date, perform a diligent, good faith search for and return to the
Company, attention Chris Wells, all documents, data, and information of or
relating to or prepared by or for the Company (and all copies thereof),
regardless of how stored or maintained, and all other property of the Company in
your possession or control, including, but not limited to, files,
correspondence, email and text communications, memoranda, notes, notebooks, work
papers, drawings, books and records, plans, forecasts, reports, proposals,
studies, agreements, financial information, accounting information, personnel
information, sales and marketing information, research and development
information, data, systems information, specifications, computer-recorded
information, tangible property and equipment, credit cards, entry cards,
identification badges and keys, computers of any type, and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof in whole or in part) (“Company Property”)
and with respect to the laptop computer provided to you by the Company return
said item not later than the Effective Date; provided, however, that the
foregoing shall not apply to (i) information and documentation you received
solely in your capacity as a shareholder, option holder or restricted stock unit
holder of the Company, or as a participant in any employee benefit plan that is
sponsored by the Company, or (ii) the mobile phone iPhone 10 that you currently
use for personal and business purposes, provided that you shall first coordinate
with Frank Bernard to

2.

--------------------------------------------------------------------------------

make arrangements satisfactory to the Company for the deletion of Company
Property on such device and immediate transfer of responsibility for the
cellular service/data plan for said phone out of the Company’s name.

6.Non-disparagement; Communication. For a period of [*] after the Separation
Date, you agree not to disparage, denigrate, or discredit the Releasees or any
of them in any manner likely to be harmful to their or any of their
business(es), business reputations or personal reputations. You agree that
should you materially breach this Section 6 the damages resulting to the
Releasees would be difficult to quantify, and, therefore, in the event of any
such breach by you [*], you shall pay to the affected Releasee the sum of [*] as
liquidated damages for each such breach, in addition to such other or further
relief as may be awarded to the Releasee(s) for such breach. Notwithstanding the
foregoing, you may respond accurately and fully to any question, inquiry or
request for information when required by legal process or subpoena, provided
that you shall give written notice within three business days after receipt of
any such legal process by you to the affected Releasee(s) that such legal
process or subpoena has been received. The Company agrees that it will instruct
and direct the following of its Directors and/or officers that he or she shall
not, for a period of [*] following the Separation Date, not to disparage,
denigrate, or discredit you in any manner likely to be harmful to your or your
business, business reputation or personal reputation: [*]. In the event any of
the listed officers or directors should receive an inquiry regarding your
employment by the Company or your professional capabilities, he or she shall
refer the inquiring party to the Company’s Form 8-K regarding your departure and
shall decline any other or further comment.

7.Cooperation and Assistance. You agree that you will not voluntarily provide
assistance, information, encouragement, or advice, directly or indirectly
(including through agents or attorneys), to any non-governmental person or
entity in connection with any claim against the Company, nor shall you induce or
encourage any person or entity to do so. The foregoing sentence shall not
prohibit you from testifying truthfully under subpoena or from communicating
with Government Agencies (as defined in Section 8 below). You warrant that you
have not previously provided assistance, information, encouragement, or advice,
directly or indirectly, to any non-governmental person or entity in connection
with any claim by or against the Company. You agree to provide (voluntarily and
without legal compulsion) prompt cooperation and accurate and complete
information to the Company in the event of litigation involving the Company or
its officers or directors and to respect and preserve all privileges held by or
available to the Company.

8.Release. In exchange for the consideration provided to you by this Agreement
that you are not otherwise entitled to receive, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Releasees”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to the date upon which you sign this Agreement. This general
release includes, but is not limited to: (1) all claims arising from or in any
way related to your relationship with, engagement by, or services provided by
you to the Releasees or any of them; (2) all claims for breach of contract or
any other agreement or arrangement between you and the Releasees or any of them;
(3) all claims arising from or in any way related to your employment with the
Releasees or any of them or the resignation of that employment; (4) all claims
related to your compensation or benefits from the Releasees or

3.

--------------------------------------------------------------------------------

any of them, including, but not limited to, salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Releasees or any of them;
(5) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (5) all tort claims, including,
but not limited to, claims for fraud, misrepresentation, defamation, emotional
distress, and discharge in violation of public policy; and (6) all federal,
state, and local statutory claims, including, but not limited to, alleged claims
for discrimination, harassment, retaliation, attorneys’ fees, emotional
distress, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA” ), the California
Fair Employment and Housing Act, and the California Labor Code.

a.Civil Code Section 1542 waiver. You also acknowledge that you have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release ad that if known by him or her, would have materially affected his
or her settlement with the debtor or released party.” You hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims you may have against
the Releasees.

b.Claims excluded from the Release. The claims described above that you are
releasing do not include: (1) any rights which cannot be waived as a matter of
law; and (2) any claims arising from breach of this Agreement. Nothing in this
Agreement prevents you from filing a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, the “Government Agencies”). You understand this
Agreement does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Releasees. While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to the maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any claims that you have released and any rights you
have waived by signing this Agreement.

9.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under ADEA, and that the consideration
given for the waiver and release in the preceding paragraph is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing that: (a) your waiver and release do
not apply to any rights or claims that may arise after the execution date of
this Agreement; (b) you should consult with an attorney prior to executing this
Agreement; (c) you have twenty-one (21) days after the date of your receipt of
this Agreement to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (d) you have seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired without your having revoked (the
“Effective Date”), and you will not receive the benefits specified by this
Agreement unless and until it becomes effective.

4.

--------------------------------------------------------------------------------

10.Release by the Company. In exchange for the consideration and covenants
provided by you pursuant to this Agreement and provided that this Agreement
becomes effective the Company hereby generally and completely releases you from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to the date upon which the Company signs this Agreement. This
general release includes, but is not limited to: (1) all claims arising from or
in any way related to your relationship with, engagement by, or services
provided by you to the Releasees or any of them; (2) all claims for breach of
contract or any other agreement or arrangement between you and the Releasees or
any of them; (3) all claims arising from or in any way related to your
employment with the Releasees or any of them or the resignation of that
employment; (4) all claims related to your compensation or benefits from the
Releasees or any of them, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the
Releasees or any of them; (5) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(5) all tort claims, including, but not limited to, claims for fraud,
misrepresentation, and defamation; and (6) all federal, state, and local
statutory claims,.

a.Civil Code Section 1542 waiver. The Company also acknowledges that it has read
and understands Section 1542 of the California Civil Code which reads as
follows: “A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release ad that if known by him or her, would have
materially affected his or her settlement with the debtor or released party.”
The Company You hereby expressly waives and relinquishes all rights and benefits
under that section and any law of any jurisdiction of similar effect with
respect to any claims it may have against you.

b.Claims excluded from the Release. The claims described above that the Company
is releasing do not include: (1) any rights which cannot be waived as a matter
of law; and (2) any claims arising from breach of this Agreement. Nothing in
this Agreement prevents the Company from filing a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, the “Government Agencies”). This Agreement does not
limit the Company’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to you.

11.Disputes. Any dispute or controversy between you and the Releasees arising
out of or relating to this Agreement or the alleged breach of this Agreement
shall be settled by binding arbitration conducted by and before a single
arbitrator in Oakland, California administered by JAMS in accordance with its
Employment Arbitration Rules (the “JAMS Rules”) then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both you and the Company hereby waive the right to a trial
by jury or judge, or by administrative proceeding, for any covered claim or
dispute. To the extent the JAMS Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction.

5.

--------------------------------------------------------------------------------

However, either party may, without inconsistency with this arbitration
provision, apply to any court having jurisdiction over such dispute or
controversy and seek interim provisional, injunctive or other equitable relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and you.
This Agreement is made under the provisions of the Federal Arbitration Act
(9 U.S.C., Sections 1-14) (“FAA”) and will be construed and governed
accordingly. It is the parties’ intention that both the procedural and the
substantive provisions of the FAA shall apply. Questions of arbitrability (that
is whether an issue is subject to arbitration under this agreement) shall be
decided by the arbitrator. Likewise, procedural questions which grow out of the
dispute and bear on the final disposition are also matters for the arbitrator.
However, where a party already has initiated a judicial proceeding, a court may
decide procedural questions that grow out of the dispute and bear on the final
disposition of the matter. Each party shall bear its or his costs and expenses
in any arbitration hereunder and one-half of the arbitrator’s fees and costs;
provided, however, that the arbitrator shall have the discretion to award the
prevailing party reimbursement of its or his reasonable attorney’s fees and
costs, unless such award is prohibited by applicable law. Notwithstanding the
foregoing, you and the Releasees shall each have the right to resolve any
dispute or cause of action involving trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights, and rights under patent, trademark, or copyright law) by court action
instead of arbitration.

12.Miscellaneous. This Agreement, together with the Exhibits hereto, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Releasees with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and the Chief Executive Officer of the
Company or the Chairman of the Board of Directors of the Company. This Agreement
includes a compromise of disputed claims; the parties hereto deny any liability
to the other, whether as alleged or otherwise and expressly deny any violation
of any contract, statute, regulation, or provision of common law, state, local
or federal. This Agreement will bind your heirs, personal representatives,
successors and assigns and inure to the benefit of both you and the Releasees,
their heirs, successors and assigns. The failure to enforce any breach of this
Agreement shall not be deemed to be a waiver of any other or subsequent breach.
For purposes of construing this Agreement, any ambiguities shall not be
construed against either party as the drafter. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California. This Agreement
may be executed in counterparts or with facsimile or PDF signatures, which shall
be deemed equivalent to originals.




6.

--------------------------------------------------------------------------------

Please sign and date below and return one original to me.

Sincerely,

XOMA CORPORATION

By: /s/ James R. Neal

James R. Neal, Chief Executive Officer

 

Agreed and Accepted:

/s/ Dee Datta

Dee DattaDate

 

7.

--------------------------------------------------------------------------------

EXHIBIT 1

 

XOMA CORP PERSONNEL SUMMARY

AS OF 08/31/2019

 

[*]

Last Name is detta

Name

ID

Grant
Number

Grant
Date

Plan/Type

Granted Shares

Price

Exercised / Released

Vested

Detta, Deepskikha

[*]

[*]

[*]

[*]

[*]

$33.4100

[*]

[*]

 

 

[*]

[*]

[*]

[*]

$33.4100

[*]

[*]

 

 

[*]

[*]

[*]

[*]

$25,0500

[*]

[*]

 

 

[*]

[*]

[*]

[*]

$14.3300

[*]

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

[*]

[*]

 

 

 

 

 

 

 

 

 

 

Account: Datta, Deepshikha

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

[*]

 

[*]

[*]

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 2

XOMA CORPORATION

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

FOR THE STATE OF CALIFORNIA

In consideration of my employment as an employee, the continuance of such
employment, the compensation paid to me by XOMA CORPORATION, or any of its
predecessors or successors or its subsidiary or affiliate companies (all
hereafter called “the Company”) and other good and valuable consideration, I
agree with the Company as follows:

1.I AGREE TO fully and promptly disclose to my immediate supervisor or to a
member of the Legal Department of the Company all inventions. The word
“inventions” as used herein shall include inventions, discoveries, improvements,
ideas, conceptions, developments, and designs whether or not patentable or
tested, including vectors, cell lines, hybridomas, antibodies, monoclonal or
otherwise, proteins and fragments or portions thereof, and materials, techniques
and processes for isolation, screening, preparation, cross-linking, and/or use
of such materials, their conjugates or other derivatives thereof whether in
applications to medical diagnostics and therapeutics or otherwise) which I may
make, conceive, discover or develop, either solely or jointly with others,
during my employment, whether or not during usual working hours, which relate
to, result from or are suggested by any activities of the Company which I am
exposed to or any work I may do for the Company. I agree that all such
inventions shall be and remain the sole and exclusive property of the Company,
and I agree to assign and hereby assign, all my right, title and interest in and
to any such inventions of the Company. I agree to keep complete records of such
inventions, which records shall be and remain the sole property of the Company,
and to execute and deliver, either during or after my employment by the Company,
all documents as the Company shall deem necessary or desirable to obtain Letters
Patent, Utility Models, Inventor’s Certificates, Copyrights or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect and to vest title thereto in the Company, its
successors, assignees or nominees.

2.I AGREE FULLY and promptly to disclose and offer to the Company all inventions
which I may make, conceive, discover or develop, either solely or jointly with
others, within one (1) year after termination of my employment by the Company,
which are based on or related to confidential information of the Company to
which I was exposed during my employment by the Company. At the request of the
Company I agree to assign to the Company my entire right, title and interest in
and to such inventions and agree to execute and deliver all documents as the
Company shall deem necessary and desirable to obtain Letters Patent, Utility
Models, Inventor’s Certificates, Copyrights or other appropriate legal right of
the United States and foreign countries as the Company may, in its sole
discretion, elect and vest title thereto in the Company, its successors,
assignees or nominees.

3.I UNDERSTAND THAT my employment results in a confidential relationship between
myself and the Company. I agree to regard and preserve as confidential all
information pertaining to the Company business known to me or that may be
obtained by me including but not limited to information relating to the
Company’s products, inventions, trade secrets, know-how systems, formulae,
processes, compositions, manufacturing techniques, machinery, equipment,
research projects, drawings, models, data processing and computer software
techniques, programs, systems and customer information, and I agree not to use,
communicate or disclose or authorize any other person to use, communicate or
disclose such information orally, in writing or by publication, either during my
employment or thereafter, except as expressly authorized in writing by the
Company or as required in the line of my employment by the Company, unless and
until such information becomes generally known in the relevant trade or industry
to which it relates without fault on my part. I

 

--------------------------------------------------------------------------------

recognize that the Company has received and will receive confidential
information from third parties, including customers. I will hold all such
information in the strictest confidence and will not use the information or
disclose it to anyone, except as necessary in carrying out my work for the
Company. I agree to deliver to the Company all writings, drawings, models,
equipment and other property of the Company within my custody and control upon
termination of my employment by the Company.

4.I UNDERSTAND THAT the Company’s business relationships with its employees,
customers, vendors, suppliers, consultants, business associates, and other
persons are valuable business assets, and that I would not have access to these
persons or entities and information related thereto but for my employment with
the Company. I further acknowledge that engaging in the conduct proscribed below
would involve the use or disclosure of Company trade secrets in breach of this
Agreement. Accordingly, to forestall any such use or disclosure, I agree that
during my employment by the Company and for a period of one (1) year after the
date my employment by the Company ends for any reason, including but not limited
to voluntary termination by me or involuntary termination by the Company, I will
not, directly or indirectly: (i) solicit or attempt to solicit any employee,
independent contractor, or other provider of services to the Company to become
an employee, independent contractor, or other provider of services to or for any
other person or entity, or to otherwise alter their relationship with the
Company; or (ii) solicit or attempt to solicit any customers or vendors or
suppliers of the Company (including those persons or entities who were, at the
time of my termination of employment, prospective customers or vendors or
suppliers) of the Company with whom I had contact or whose identity I learned as
a result of my employment with the Company to the fullest extent such
restrictions are permissible under applicable law. I further agree that at
anytime following my employment with the Company I shall not, directly or
indirectly, use or attempt to use the Company’s trade secrets or any other means
that would amount to unfair competition to divert from the Company any business
of any kind, including, without limitation, the solicitation or interference
with any of its current or prospective customers, vendors, or suppliers, or
employees, independent contractors, or other service providers with whom I came
into contact or learned of during my employment.

5.THIS AGREEMENT SHALL not embrace or include inventions applications for and/or
Letters Patent owned or controlled by me prior to the commencement of my
employment by the Company, all of which, if any, are fully identified on the
reverse side hereof.

6.THIS AGREEMENT DOES NOT APPLY to an invention which qualifies fully under the
provisions of Section 2870 of the Labor Code of California**as an invention for
which no equipment, supplies, facility or trade secret information of XOMA
CORPORATION was used and which was developed entirely on the employee’s own
time, and (a) which does not relate (1) to the business of XOMA CORPORATION or
(2) to XOMA CORPORATION’s actual or demonstrably anticipated research or
development, or (b) which does not result from any work performed by the
employee for XOMA CORPORATION.

7.I COVENANT THAT I have no undisclosed obligation by reason of prior employment
or otherwise, which might in any way affect my ability to perform under this
agreement, except as fully identified on the reverse side hereof.

8.I ACKNOWLEDGE THAT nothing in this Agreement shall be construed to imply that
the term of my employment is of any definite duration. Rather, I understand that
I am employed by the Company on an “at-will” basis, which means that either the
Company or I can terminate the employment relationship at anytime with or
without advance notice or warning, and for any reason, with or without cause.

 

--------------------------------------------------------------------------------

9.THIS AGREEMENT SHALL be binding upon me and my heirs, executors,
administrators, and assigns. The Company shall have the right to assign this
agreement to any successor to the business in which I am employed.

Name of Employee: Deepshikha Datta

Signature:/s/ Deepshikha Datta

Date: 12/18/2017

 

**Section 2870 of the Labor Code of California states:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision

is against the public policy of this state and is unenforceable.

 